Judgment and order affirmed, with costs. All concur, except Crosby, P. J., and Taylor, J., who dissent and vote for reversal and for dismissal of the complaint on the ground that no negligence of either defendant is shown. (The judgment is for plaintiff in an action for personal injuries sustained by reason of her having been struck by an automobile after she had alighted from a school bus. The order denies a motion for a new trial.) Present — Crosby, P. J., Taylor, Dowling, Harris and MeCurn, JJ. [179 Misc 333. Affd., 289 N. Y. 800.]